Fourth Court of Appeals
                                    San Antonio, Texas
                                         JUDGMENT
                                       No. 04-14-00102-CV

                             IN THE INTEREST OF J.R.I., a Child

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-PA-01527
                         Honorable Martha B. Tanner, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s January 17, 2014 order
terminating the parent-child relationship between Mark I. and J.R.I. is AFFIRMED.

       We ORDER that no costs shall be assessed against Mark I. because he is indigent.

       SIGNED September 3, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice